DETAILED ACTION
1.	The following Office Action is based on the amendment filed on February 4, 2021, having amended claims 11-15 (elected without traverse), non-elected claims 1-10 and 16-20 having been cancelled, and claims 21-35 having been newly added. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election without traverse of Group II: claims 11-15 in the reply filed on February 4, 2021, is acknowledged.

Claim Objections
4.	Claims 12, 24, and 31 are objected to because of the following informalities:
	The space between the words “PD” and “SCH” recited in line 4 of claim 12 must be deleted. The acronym PDSCH is a single word. 
	The comma (,) after the word “and” in line 7 of claim 12 must be deleted. 
The space between the words “PD” and “SCH” recited in line 3 of claim 24 must be deleted. The acronym PDSCH is a single word. 
	The comma (,) after the word “and” in line 6 of claim 24 must be deleted. 
The space between the words “PD” and “SCH” recited in line 3 of claim 31 must be deleted. The acronym PDSCH is a single word. 
	The comma (,) after the word “and” in line 6 of claim 31 must be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “decode downlink control information (DCI) in a physical downlink control channel (PDCCH) that schedules transmission of the PDSCH and identifies the DM-RS antenna ports, MIMO (multi-input multi-output) layers, and TBs of the PDSCH to be transmitted by the BS as well whether it is an initial transmission or retransmission” in lines 9-12. The limitation renders the claim vague and indefinite. The underlined phrase is ambiguous after the word “identifies.” It is not clear whether the identification includes the DM-RS antenna ports, MIMO layers, and TBs of the PDSCH. Furthermore, the phrase “as well” renders the sentence longer and more indefinite. The phrase “as well” must be replaced by the word “and.” The sentence “whether it is an initial transmission or retransmission” should be preceded by a verb (e.g. determine, indicate, identify, etc.) to accurately describe the action that results in knowing whether the transmission is a new one or a retransmission.
Claim 23 recites the limitation “decode downlink control information (DCI) in a physical downlink control channel (PDCCH) that schedules transmission of the PDSCH and identifies the DM-RS antenna ports, MIMO (multi-input multi-output) layers, and TBs of the PDSCH to be transmitted by the BS as well whether it is an initial transmission or retransmission” in lines 10-13. The limitation renders the claim vague and indefinite. The underlined phrase is ambiguous after the word “identifies.” It is not clear whether the identification includes the DM-RS antenna ports, MIMO layers, and TBs of the PDSCH. Furthermore, the phrase “as well” renders the sentence longer and more indefinite. The phrase “as well” must be replaced by the word “and.” The sentence “whether it is an initial transmission or retransmission” should be preceded by a verb (e.g. determine, indicate, identify, etc.) to accurately describe the action that results in knowing whether the transmission is a new one or a retransmission. 
Claim 30 recites the limitation “decode downlink control information (DCI) in a physical downlink control channel (PDCCH) that schedules transmission of the PDSCH and identifies the DM-RS antenna ports, MIMO (multi-input multi-output) layers, and TBs of the PDSCH to be transmitted by the BS as well whether it is an initial transmission or retransmission” in lines 8-11. The limitation renders the claim vague and indefinite. The underlined phrase is ambiguous after the word “identifies.” It is not clear whether the identification includes the DM-RS antenna ports, MIMO layers, and TBs of the PDSCH. Furthermore, the phrase “as well” renders the sentence longer and more indefinite. The phrase “as well” must be replaced by the word “and.” The sentence “whether it is an initial transmission or retransmission” should be preceded by a verb (e.g. determine, indicate, identify, etc.) to accurately describe the action that results in knowing whether the transmission is a new one or a retransmission.  

Allowable Subject Matter
6.	Claims 11-15 and 21-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471